Case 3:14-cr-00175-WHA Document 1358-2 Filed 03/23/21 Page 1 of 2




            EXHIBIT B
       Case 3:14-cr-00175-WHA Document 1358-2 Filed 03/23/21 Page 2 of 2


CAL FIRE NEWS RELEASE
California Department of Forestry and Fire Protection
                CONTACT: Duty PIO                            RELEASE
                         (916) 651-3473 (FIRE)                  DATE:        March 22, 2021




      CAL FIRE Investigators Determine Cause of the Zogg Fire

Shasta County- Last year’s Zogg Fire in Shasta County started on September 27, 2020 and
burned a total of 56,338 acres, destroyed 204 structures and caused four civilian fatalities and
one non-life-threatening injury.

CAL FIRE investigators were immediately dispatched to the Zogg Fire and began working to
determine the origin and cause of the fire. After a meticulous and thorough investigation, CAL
FIRE has determined that the Zogg Fire was caused by a pine tree contacting electrical
transmission lines owned and operated by Pacific Gas and Electric (PG&E) located north of the
community of Igo.

The Zogg Fire investigative report has been forwarded to the Shasta County District Attorney’s
Office.

Californians must remain vigilant and be prepared for wildfire. For more information on how to
be prepared, visit www.readyforwildfire.org or www.fire.ca.gov.


                                                ###
